COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


NICOLE C. CHANTEE
                                             MEMORANDUM OPINION*
v.   Record No. 2012-01-3                         PER CURIAM
                                               DECEMBER 27, 2001
HUDSON INDUSTRIES, INC. AND HARTFORD
 INSURANCE COMPANY OF THE MIDWEST


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Nicole Chantee, pro se, on briefs).

             (Patricia C. Arrighi; Taylor & Walker, P.C.,
             on brief), for appellees.


     Nicole C. Chantee (claimant) contends the Workers'

Compensation Commission erred in finding that employer proved

that claimant's change-in-condition claims filed on September

22, October 24, and November 8, 2000, seeking temporary total

disability benefits from May 23, 2000 and continuing, were

barred by the statute of limitations under Code § 65.2-708.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       In rendering our decision we have considered only the
evidence and issue that was before the commission when it
rendered its decision. Accordingly, we need not address the
appellees' Motion in Opposition to Appellant's Designation of
Appendix and Questions Presented.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant's change-in-condition applications

were barred by the applicable statute of limitations, the

commission found as follows:

          Section [65.2-708] requires that a change in
          condition claim be filed within 24 months
          from the date compensation was last paid
          pursuant to an award under the Act. The
          claimant was last paid compensation on June
          4, 1998. She did not file a claim seeking
          additional compensation benefits until
          September 22, 2000. Therefore, the claim
          was filed after the twenty-four month
          statute of limitations period. After
          reviewing the record before the Commission,
          we cannot find that the employer or insurer
          acted in a manner that would cause it to be
          equitably estopped from relying on the
          statute of limitations. It is clear that on
          May 23, 2000, within the statutory period,
          the claimant was aware that she had total
          disability. She testified that her
          condition deteriorated after the October
          1999 Hearing. There is no evidence that the
          employer or insurer in any way represented
          or otherwise deterred the claimant from
          filing a claim. Likewise, we cannot find
          that this is a case for applying imposition.
          We find no evidence that the employer or the
          Commission used any superior knowledge or
          experience with workers' compensation or
          economic leverage to deprive the claimant of
          benefits under the Act. When the claimant's


                               - 2 -
          treating physician suggested it would be
          better that she see someone else, the
          insurer attempted to supply her with panels
          and ultimately accepted Dr. [Charles M.]
          James as the claimant's treating physician.
          We also note that Dr. [Douglas E.] Jessup
          continued to see the claimant on July 11,
          2000, even after she began treatment with
          Dr. James. We find nothing to indicate that
          the insurer's actions caused an imposition
          on the claimant such as to delay her filing
          a change in condition claim.

     Credible evidence, including claimant's testimony and the

medical records, supports the commission's findings that

claimant was aware during the statutory period that she suffered

from total disability and that her applications were filed more

than twenty-four months after she was last paid compensation

pursuant to an award.   In addition, no evidence supported the

application of the doctrines of equitable estoppel or imposition

in this case.   Accordingly, we affirm the commission's decision

that claimant's applications were barred by the applicable

statute of limitations.

                                                           Affirmed.




                             - 3 -